Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered July 20, 1987, convicting him of rape in the first degree (two counts), attempted rape in the first degree (two counts), attempted sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that he was denied a fair trial by the prosecutor’s cross-examination of him concerning his prior drug use and criminal record is not preserved for appellate review. The record reveals that the defense counsel withdrew his motion for a mistrial regarding the display of a computer printout of his criminal record and that defense counsel’s objections to the questions regarding the defendant’s prior drug use and prior bad acts were sustained and no curative instructions were requested. As such, no contention regarding a possible error of law was preserved for appellate review (see, People v Medina, 53 NY2d 951, 953).
The sentence imposed was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Eiber, Rosenblatt and Miller, JJ., concur.